
	

114 SRES 244 IS: Expressing the sense of the Senate regarding the “Laudato Si” encyclical of Pope Francis, and global climate change.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 244
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Franken (for himself, Mr. Udall, Mr. Leahy, Ms. Baldwin, Mr. Merkley, and Mr. Sanders) submitted the following resolution; which was referred to the Committee on Environment and Public Works
		
		RESOLUTION
		Expressing the sense of the Senate regarding the Laudato Si encyclical of Pope Francis, and global climate change.
	
	
 Whereas, on June 18, 2015, Pope Francis published an encyclical letter on the environment that— (1)declares, A very solid scientific consensus indicates that we are presently witnessing a disturbing warming of the climatic system. In recent decades this warming has been accompanied by a constant rise in the sea level and, it would appear, by an increase of extreme weather events, even if a scientifically determinable cause cannot be assigned to each particular phenomenon. Humanity is called to recognize the need for changes of lifestyle, production and consumption, in order to combat this warming or at least the human causes which produce or aggravate it. It is true that there are other factors (such as volcanic activity, variations in the earth’s orbit and axis, the solar cycle), yet a number of scientific studies indicate that most global warming in recent decades is due to the great concentration of greenhouse gases (carbon dioxide, methane, nitrogen oxides and others) released mainly as a result of human activity.;
 (2)states, If present trends continue, this century may well witness extraordinary climate change and an unprecedented destruction of ecosystems, with serious consequences for all of us. A rise in the sea level, for example, can create extremely serious situations, if we consider that a quarter of the world’s population lives on the coast or nearby, and that the majority of our megacities are situated in coastal areas.;
 (3)affirms, There is an urgent need to develop policies so that, in the next few years, the emission of carbon dioxide and other highly polluting gases can be drastically reduced, for example, substituting for fossil fuels and developing sources of renewable energy. Worldwide there is minimal access to clean and renewable energy. There is still a need to develop adequate storage technologies.;
 (4)emphasizes, The deterioration of the environment and of society affects the most vulnerable people on the planet: Both everyday experience and scientific research show that the gravest effects of all attacks on the environment are suffered by the poorest.; and
 (5)proclaims, Climate change is a global problem with grave implications: environmental, social, economic, political and for the distribution of goods. It represents one of the principal challenges facing humanity in our day.;
 Whereas leading scientific organizations in the United States have affirmed that human activity is the primary cause of climate change, including the American Association for the Advancement of Science, the National Academy of Sciences, the American Meteorological Society, the American Chemical Society, the American Geophysical Union, the American Institute of Biological Sciences, and many others;
 Whereas the U.S. Global Change Research Program’s 2014 National Climate Assessment documents that, over the past several decades, as a result of climate change, the United States has experienced more frequent and intense heat waves, record droughts, increased flooding in certain regions, increased hurricane intensity, frequency, and duration, increased frequency and intensity of winter storms, rising sea levels, and other ecologically problematic trends; and
 Whereas if present climate trends persist, the effects of a warming planet will become more catastrophic, as the 2014 National Climate Assessment states, Children, the elderly, the sick, and the poor are especially vulnerable. There is mounting evidence that harm to the nation will increase substantially in the future unless global emissions of heat-trapping gases are greatly reduced.: Now, therefore, be it
		
	
 That the Senate stands with Pope Francis and the scientific consensus that— (1)human activity is the primary driver of climate change;
 (2)present climate trends are unsustainable; and (3)immediate action must be taken to significantly reduce greenhouse gas emissions in order to limit the deleterious effects of human-induced climate change.
